19-866
    Hill v. State of New York


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of September, two thousand twenty.

    PRESENT:
                DEBRA ANN LIVINGSTON,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                DENNIS JACOBS,
                      Circuit Judges.
    _______________________________________

    Scott Hill,

                                Plaintiff-Appellant,

                       v.                                                  19-866

    City of New York,

                                Defendant-Appellee,

    New York City Police Department, New York
    City Court Officers, Police Officers John Does,
    State of New York,

                                Defendants.

    _______________________________________


    FOR PLAINTIFF-APPELLANT:                                Scott Hill, pro se, Staten Island, NY.
FOR DEFENDANT-APPELLEE:                                       Aaron M. Bloom and Claibourne
                                                              Henry for James E. Johnson,
                                                              Corporation Counsel of the City of
                                                              New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Broderick, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment/order of the district court is AFFIRMED.

       Appellant Scott Hill, proceeding pro se, appeals the district court’s judgment dismissing

his complaint, which asserted federal constitutional and state tort claims arising out of an alleged

beating that occurred during his arraignment in state court. Specifically, he asserted that he was

assaulted and unlawfully confined by either court officers or correctional officers in January 2016.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002). While “we liberally construe pleadings and briefs submitted by pro

se litigants, reading such submissions to raise the strongest arguments they suggest,” McLeod v.

Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (italics added) (brackets omitted),

pro se appellants must still comply with Fed R. App. P. 28(a), which “requires appellants in their

briefs to provide the court with a clear statement of the issues on appeal,” Moates v. Barkley, 147
F.3d 207, 209 (2d Cir. 1998). Despite affording pro se litigants “some latitude in meeting the

rules governing litigation, . . . we need not, and normally will not, decide issues that a party fails

to raise in his . . . appellate brief.” Id.; see also Terry v. Inc. Vill. of Patchogue, 826 F.3d 631,
632–33 (2d Cir. 2016) (“Although we accord filings from pro se litigants a high degree of

solicitude, even a litigant representing himself is obliged to set out identifiable arguments in his

principal brief.” (italics added) (quotation marks omitted)); Norton v. Sam’s Club, 145 F.3d 114,

117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are considered waived and

normally will not be addressed on appeal.”); LoSacco v. City of Middletown, 71 F.3d 88, 92–93

(2d Cir. 1995) (pro se litigant abandons issue by failing to address it in his appellate brief).

       Hill’s appellate brief does not address the district court’s orders or the events underlying

his complaint, which concerned a 2016 arrest, beating by court officers, and subsequent

confinement. Instead, Hill raises new allegations that the police improperly confiscated his

property during an unrelated 2010 raid of his home. Because Hill has failed to challenge the bases

for the district court’s dismissal of his complaint in his brief on appeal, we find that he has

abandoned any such challenges. See Moates, 147 F.3d at 209; LoSacco, 71 F.3d at 92–93.

       We have considered all of Hill’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  3